Citation Nr: 0836975	
Decision Date: 10/28/08    Archive Date: 11/05/08

DOCKET NO.  04-43 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for lumbosacral spine 
degenerative arthritis with degenerative disc disease at L5-
S1.

3.  Entitlement to service connection for headaches, claimed 
as secondary to Agent Orange exposure.

4.  Entitlement to service connection for hypertension and 
coronary artery disease, status post bypass surgery, 
including as secondary to service-connected diabetes 
mellitus.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services




ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to April 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating determination 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Atlanta, Georgia.

The issue of service connection for lumbosacral spine 
degenerative arthritis with degenerative disc disease at L5-
S1 is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  Bilateral hearing loss was not manifest in service and is 
unrelated to service.  

2.  A headache disorder had its onset during active service.    

3.  Hypertension and coronary artery disease were caused by 
service-connected diabetes mellitus

CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing 
loss are not met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

2.  The criteria for service connection for a headache 
disorder are met.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2007).

3.  The criteria for service connection for hypertension and 
coronary artery disease, as secondary to service-connected 
diabetes mellitus, are met.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's duties to notify and assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  For claims pending before VA on or 
after May 30, 2008, 38 C.F.R. § 3.159 was recently amended to 
eliminate a requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  See 73 FR 23353 (Apr. 30, 2008).  

Here, concerning the claim for service connection for hearing 
loss, the duty to notify was satisfied through a June 2002 
letter to the veteran that addressed all three notice 
elements and was sent prior to the initial AOJ decision in 
this matter.  The letter informed the veteran of the evidence 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  The veteran was 
also notified of effective dates for ratings and degrees of 
disability in March 2006.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Any deficiencies in VA's duties to notify 
the veteran concerning effective date or degree of disability 
for the service connection claim is harmless, as service 
connection has been denied thus rendering moot any issues 
with respect to implementing an award.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006). 

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA obtained service medical records, 
VA medical records, and private medical records, and examined 
the veteran in January 2008.  VA has satisfied its assistance 
duties.

II.  Service connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In order to prevail on the issue of service 
connection, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Sensorineural hearing loss may be presumed to have been 
incurred in service if it is manifest to a degree of 10 
percent within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2007).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Service connection may be granted, on a secondary basis, for 
a disability which is proximately due to or the result of an 
established service-connected disorder.  38 C.F.R. § 3.310 
(2007).  Similarly, any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  Allen v. Brown, 7 Vet. App. 439 
(1995).  In the latter instance, the nonservice-connected 
disease or injury is said to have been aggravated by the 
service-connected disease or injury.  

        A.  Bilateral hearing loss 

The veteran's service medical records reveal no complaints or 
findings of hearing loss.  He denied having or having had 
hearing loss on service discharge examination in March 1970, 
and his ears were normal on service discharge examination.  
Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15

15
LEFT
15
15
15

15

In January 2002, in reference to hearing loss, the veteran 
stated that a medic saw him in Vietnam in January 1968 and 
got a bug out of his ear that had been there for 3 days.  

On VA examination in January 2008, the veteran reported a 
gradual onset of hearing loss beginning around 1969.  Pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
30
50
65
75
LEFT
15
20
70
75
85

Speech recognition scores, using the Maryland CNC test, were 
76 percent in the right ear and 78 percent in the left ear.  
The examiner reviewed the veteran's claims folder which 
showed a normal audiogram in March 1970 and indicated that 
since there was no data to support a delayed onset or 
progressive hearing loss from acoustic trauma, it was less 
likely than not that the veteran's hearing loss noted on 
examination was related to acoustic trauma in service.  

There is no competent medical evidence of record showing the 
presence of hearing loss during service or within one year of 
the veteran's separation from service.  The veteran stated in 
January 2002 that a medic took a bug out of his ear in 
service and that he had hearing loss at that time, but the 
veteran's contemporaneous denial of a history or complaints 
of hearing loss and the finding of normal hearing on service 
discharge examination in March 1970 are found to be more 
probative indicators that he did not have hearing loss in 
service.  As the record stands, hearing loss is not shown 
until 2008, at which time the VA examiner concluded that it 
was less likely than not that the veteran's hearing loss was 
related to acoustic trauma in service.  

Since there is no competent medical evidence indicating that 
the current hearing loss disability had it onset during 
service or is related to any in-service disease, injury, or 
event, service connection for hearing loss is not warranted.  
The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).

        B.  Headaches

Service medical records show no complaints or findings of 
headaches.  The veteran denied having or having had headaches 
on service discharge examination in March 1970, and his 
clinical evaluation was normal.  

The veteran was hospitalized and treated by R. C. Garrett, 
M.D. for severe intractable headaches of unknown etiology in 
March 1972.  Before the hospitalization, the veteran had been 
treated as an outpatient for headaches for several days 
without responding.  

Headaches were again treated in July, August, and September 
1974, May 1977, April 1987, and July and December 1993.  The 
veteran denied a history of direct injury to the head or 
nervous system infection in May 1977.  He reported headaches 
between 1968 and 1969 on evaluation by S.I. Tsai, M.D. in 
December 1993, headaches since Vietnam on VA evaluation in 
March 2002, and a history of frequent headaches since the 
Vietnam war on VA examination in October 2002.  Migraines 
were diagnosed on VA examination in October 2002.  

In sum, the medical evidence shows treatment for headaches 
beginning in March 1972 and continuing since that time.  In 
December 1993, several years before the veteran submitted a 
claim to VA for benefits, he gave a history of headaches 
beginning during service in 1968 or 1969.  The veteran's 
statements concerning the presence of headaches during 
service are found to be credible, and the medical evidence 
shows a continuity of symptoms since shortly after service.  
The Board finds that the evidence is at least in equipoise in 
showing that the veteran's current headache disorder had its 
onset in service.  With application of the doctrine of 
reasonable doubt, service connection for headaches is 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 
3.102, 3.303.  As the claim is granted on a direct basis, the 
issue of exposure to Agent Orange need not be addressed.

C.  Hypertension and coronary artery disease, status 
post bypass surgery, including as secondary to service-
connected diabetes mellitus

The veteran is service connected for diabetes mellitus.  The 
date of the onset of his diabetes mellitus is unclear.  In a 
private report dated in April 1987, it was noted that he had 
a past history of questionable borderline diabetes.  The 
medical evidence shows that he was diagnosed as having 
hypertension as early as 1979 and coronary artery disease 
(CAD) in 1984.  In a January 2002 statement, Guido Ring, M.D. 
reported that the veteran had CAD as a complication directly 
due to diabetes mellitus.  On VA examination in November 
2002, a VA examiner stated that it is at least as likely as 
not that the veteran's diabetes mellitus "plays a role in 
combination" with hypertension and CAD.  The Board finds 
that the medical evidence is at least in equipoise in showing 
that the veteran's CAD and hypertension were caused by his 
service-connected diabetes mellitus.  See 38 C.F.R. § 3.310.  
With application of the doctrine of reasonable doubt, service 
connection for CAD and hypertension is warranted.  38 
U.S.C.A. §§ 1110, 5107; 38 C.F.R. § 3.102, 3.310.  

ORDER

Service connection for bilateral hearing loss is denied.

Service connection for a headache disorder is granted.

Service connection for hypertension and coronary artery 
disease, status post bypass surgery, as secondary to service-
connected diabetes mellitus, is granted.


REMAND

Lumbosacral spine arthritis

Service medical records are silent for reference to back 
problems, and on service discharge examination in March 1970, 
the veteran denied having or having had back trouble of any 
kind.  His spine and musculoskeletal system were normal.  

On private evaluation by J. T. Christmas, M.D. in June 1970, 
the veteran stated that he felt that he might have strained 
his back moving furniture at work, and the impression was 
muscle strain.  The veteran reported a history of low back 
strain on private evaluation in December 1971, but the 
examination was negative.  In March 1983, he complained to 
Dr. Hancock of back pain.  He was tender in the low back and 
sacroiliac area, and the assessment was low back pain.  

When seen by Thomas N. Bernard, Jr., M.D. in January 1989, 
the veteran reported that he was a mechanic who had had the 
insidious onset of problems in his right hip and leg in 
December 1988.  He had had no prior problems of a similar 
nature.  An electromyogram revealed a possible disc 
herniation at L5-S1.  In February 1989, lumbar 
hemilaminectomy surgery was performed and the postoperative 
diagnosis was herniated nucleus pulposis at L5-S1, right 
side.  

On VA examination in November 2002, the veteran reported 
backaches going back 20 years, with surgery.  After 
examination, the diagnoses were degenerative arthritis of the 
lumbosacral spine and degenerative disc disease of L5 and S1.

In December 2004, Arthur A. Grigorian, M.D. stated that it 
was certainly "possible" that the veteran's previous back 
surgery was related to his military duties.  

In view of the statement by Dr. Grigorian, the Board finds 
that the veteran should be afforded an additional VA 
examination to obtain a medical opinion.  See 38 C.F.R. 
§ 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements for the veteran 
to have a VA orthopedic examination.  
The claims folder, to include a copy of 
this Remand, must be made available to 
and reviewed by the examiner in 
conjunction with the examination 
report.  Any indicated studies should 
be performed.  

The examination report must provide 
complete rationale for all opinions and 
must address the following matter:

Is it at least as likely as not (that 
is, a 50 percent or greater 
probability) that the veteran's current 
back disorder had its onset during his 
active service or is related to any in-
service disease, event, or injury, 
including his military duties?

2.  Thereafter, again consider the 
veteran's pending claim.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative, if any, 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


